



GREENLIGHT CAPITAL RE, LTD.
AMENDED AND RESTATED
2004 STOCK INCENTIVE PLAN


STOCK OPTION AGREEMENT


This Stock Option Agreement (the “Agreement”) is made and entered into as of the
date of grant set forth below (the “Date of Grant”) by and between Greenlight
Capital Re, Ltd. (the “Company”), and the participant named below
(“Participant”). Capitalized terms not defined herein shall have the meaning
ascribed to them in the Company’s Amended and Restated 2004 Stock Incentive Plan
(the “Plan”).
Participant:
Simon Burton
Address:
 
 
Seven Mile Beach, Grand Cayman
Total Option Shares:
480,000
Exercise Price Per Share:
U.S.$ 21.20
Date of Grant:
7/06/2017
Expiration Date:
7/06/2027
 
 
 
 

1.Grant of Option. The Company hereby grants to Participant an option (this
“Option”) to purchase the total number of Shares set forth above as Total Option
Shares (“Option Shares”) at the Exercise Price Per Share set forth above (the
“Exercise Price”), subject to all of the terms and conditions of this Agreement
and the Plan.
2.    Exercise Period.
2.1    Provided Participant continues to provide Continuous Service to the
Company or any Affiliate, the Option will become vested and exercisable with
respect to 80,000 of the Option Shares thereto on June 30th of each of the next
six years until the Option is 100% vested. Except as provided in this Agreement,
any unvested portion of the Option will not be exercisable on or after
Participant’s termination of Continuous Service (“Termination Date”) and shall
immediately terminate on such Termination Date.
2.2    The Option shall expire on the Expiration Date set forth above or earlier
as provided in Section 2.1 or 3 of this Agreement or, if applicable, pursuant to
Section 11 of the Plan.
3.    Termination.
3.1    If Participant’s Continuous Service is terminated for Cause (as defined
in the Employment Agreement by and between the Company, Greenlight Reinsurance,
Ltd. (the


1

--------------------------------------------------------------------------------





“Employer”) and Participant, dated as of June 1, 2017 (the “Employment
Agreement”)), the Option, whether or not vested, shall terminate and cease to be
exercisable.
3.2    If Participant’s Continuous Service terminates due to his death or
Disability (as defined in the Employment Agreement) any unvested portion of the
Option shall terminate and cease to be exercisable and any vested portion of the
Option shall remain exercisable until the Expiration Date the Option.
3.3    If Participant’s Continuous Service is terminated by the Employer without
Cause or by Participant for Good Reason (as defined in the Employment
Agreement), or upon expiration of the Employment Period (as defined in the
Employment Agreement) where the Employer has failed to offer Participant
continued employment on substantially similar terms as provided in the
Employment Agreement, any vested portion of the Option (including the portion
which becomes vested pursuant to this Section 3.3) shall remain exercisable
until the Expiration Date.
3.4    If Participant permanently retires from the reinsurance industry, is
willing to continue to serve as a member of the Board and does not resign from
the Board (as defined in the Employment Agreement) any vested portion of the
Option shall remain exercisable until the Expiration Date. If after retirement,
Executive subsequently fails to satisfy the Retirement Conditions (as defined in
the Employment Agreement) the Option shall remain exercisable by the Participant
for ninety (90) days after such failure.
3.5    Upon a Change of Control (as defined in the Employment Agreement) any
unvested portion of the Option shall vest immediately.
3.6    If Participant’s Continuous Service terminates for any other reason, the
unvested portion of the Option shall automatically terminate and cease to be
exercisable and the vested portion of the Option shall remain exercisable by
Participant for ninety (90) days after the Termination Date, but in any event no
later than the Expiration Date.
3.7    Nothing in the Plan or this Agreement shall confer on Participant any
right to continue in the employ of, or other relationship with, the Company or
any Affiliate, or limit in any way the right of the Company or any Affiliate to
terminate Participant’s Continuous Service, with or without Cause.
4.    Manner of Exercise.
4.1    To exercise this Option, Participant (or in the case of exercise after
Participant’s death or incapacity, Participant’s executor, administrator, heir
or legatee, as the case may be) must deliver to the Company an executed stock
option exercise agreement in the form as may be approved by the Committee from
time to time (the “Exercise Agreement”), which shall set forth, inter alia, (i)
Participant’s election to exercise the Option, (ii) the number of Option Shares
being purchased, (iii) any restrictions imposed on the Option Shares, (iv) any
representations, warranties and agreements regarding Participant’s investment
intent and access to information as may be required by the Company to comply
with applicable securities laws and (v) whether the


2

--------------------------------------------------------------------------------





Shares shall be certificated or held in book-form. If someone other than
Participant exercises the Option, then such person must submit documentation
reasonably acceptable to the Company verifying that such person has the legal
right to exercise the Option. The Option may not be exercised unless all
necessary regulatory approvals have been obtained and such exercise is in
compliance with all applicable securities laws and all regulatory and other
applicable laws of the Cayman Islands, as they are in effect on the date of
exercise. The Exercise Agreement shall be accompanied by full payment of the
Exercise Price for the Option Shares being purchased in cash or by cashiers’
check, or where permitted by law:
(a)    provided that the shareholders of the Company have approved by ordinary
resolution at a general meeting either the Plan which contemplates the manner of
repurchase set out herein or the manner of repurchase of Shares contemplated
hereby, and to the extent permitted by, and in compliance with, all applicable
laws and the Company’s Memorandum and Articles of Association, by delivery to
the Company of Shares having an aggregate Fair Market Value equal to the
Exercise Price to be satisfied by their delivery which have been held by
Participant for at least six (6) months;
(b)    through a “same day sale” commitment from Participant and a broker-dealer
that is a member of the National Association of Securities Dealers (an “NASD
Dealer”) whereby Participant irrevocably elects to exercise the Option and to
sell a portion of the Option Shares so purchased sufficient to pay for the total
Exercise Price and whereby the NASD Dealer irrevocably commits to forward the
total Exercise Price directly to the Company;
(c)    by a “net exercise” method whereby the Company withholds from delivery of
the Option Shares subject to the Option (or portion thereof) that number of
whole Option Shares having a Fair Market Value on the date of exercise equal to
(or, to avoid the issuance of fractional Option Shares, less than) the aggregate
Exercise Price of the Option Shares being purchased upon such exercise
(inclusive of the Option Shares being withheld as payment); or
(d)    by any combination of the foregoing.
4.2    At the time of exercise, Participant shall pay to the Company such amount
as the Company deems necessary to satisfy its obligation to withhold any
applicable income or other taxes incurred by reason of the exercise of the
Option granted hereunder. Participant may satisfy any such tax withholding
obligation relating to the exercise or acquisition of the Option Shares by any
of the following means (in addition to the Company’s right to withhold or to
direct the withholding from any compensation paid to Participant by the Company
or by an Affiliate) or by a combination of such means: (i) tendering a cash
payment; (ii) authorizing the Company to withhold Shares from the Shares
otherwise issuable to the Participant as a result of the exercise or acquisition
of Option Shares hereunder (and payment therefor); provided, however, that no
Shares are withheld with a value exceeding the minimum amount of tax required to
be withheld by law; or (iii) provided that the shareholders of the Company have
approved by ordinary resolution at a general meeting either the Plan which
contemplates the manner of repurchase set out herein or the


3

--------------------------------------------------------------------------------





manner of repurchase of Shares contemplated hereby, and to the extent permitted
by, and in compliance with, all applicable laws and the Company’s Memorandum and
Articles of Association, delivering to the Company or to an Affiliate, owned and
unencumbered Shares not acquired from the Company with a Fair Market Value equal
to the amount of tax liability to be satisfied by their delivery.
5.    Issuance of Shares. Except as otherwise provided in the Plan or this
Agreement, as promptly as practicable after receipt of such written notification
of exercise, full payment of the Exercise Price, receipt of all regulatory
consents, as appropriate, and any required income tax withholding, the Company
shall issue or transfer to Participant the number of Shares with respect to
which Options have been so exercised (less Shares withheld in satisfaction of
tax withholding obligations, if any), and shall deliver to Participant a
certificate or certificates therefor, registered in Participant’s name (unless
Participant elects to have the Company hold the Shares in book-form).
6.    Compliance with Securities Law. Participant understands and acknowledges
that the Option Shares have not been registered with the U.S. Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “Securities Act”) and that, notwithstanding any other provision of the
Agreement to the contrary, the vesting and holding of the Option Shares is
expressly conditioned upon compliance with the Securities Act and any other
applicable securities laws. Participant agrees to cooperate with the Company to
ensure compliance with such laws. In addition, Participant has been advised that
SEC Rule 144 promulgated under the Securities Act, which permits certain limited
sales of unregistered securities, is not presently available with respect to the
Option Shares and, in any event, requires that the Option Shares be held for a
minimum of one (1) year, and in certain cases two (2) years, after they have
been purchased and paid for (within the meaning of Rule 144). Participant
understands that Rule 144 may indefinitely restrict transfer of the Option
Shares so long as the Participant remains an “affiliate” of the Company or if
“current public information” about the Company (as defined in Rule 144) is not
publicly available. If the Option Shares are issued pursuant to SEC Rule 701
promulgated under the Securities Act, the Option Shares may become freely
tradable by non-affiliates (under limited conditions regarding the method of
sale) ninety (90) days after the first sale of Option Shares to the general
public pursuant to a registration statement filed with and declared effective by
the SEC. Affiliates must comply with the provisions (in addition to the holding
period requirements) of Rule 144. Participant represents that he is an
“Accredited Investor” within the meaning of Rule 501(a) of Regulation D, as
promulgated under Section 5 of the Securities Act.
7.    Restrictive Legends and Stop-Transfer Orders.
7.1    Participant understands and agrees that the Company will place the
legends set forth below or similar legends on any stock certificate(s)
evidencing the Option Shares, together with any other legends that may be
required by any applicable securities laws, the Company’s Certificate of
Incorporation or Memorandum and Articles of Association, any other agreement
between Participant and the Company or any agreement between Participant and any
third party:
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, AND MAY


4

--------------------------------------------------------------------------------





NOT BE SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT COVERING SUCH SECURITIES, THE SALE IS MADE
IN ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE
COMPANY AT ITS OPTION RECEIVES AN OPINION OF COUNSEL OF THE HOLDER OF THESE
SECURITIES REASONABLY SATISFACTORY TO THE COMPANY, STATING THAT SUCH SALE,
TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT AND UNLESS, WHERE APPLICABLE, HAS
RECEIVED THE PRIOR APPROVAL OF THE CAYMAN ISLANDS MONETARY AUTHORITY.
IN ADDITION, THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
TRANSFER RESTRICTIONS IN THE COMPANY’S ARTICLES OF ASSOCIATION AND PURSUANT TO A
SHAREHOLDERS’ AGREEMENT DATED AS OF AUGUST 11, 2004 AMONG THE COMPANY AND
CERTAIN OF THE COMPANY’S SHAREHOLDERS. THE SECURITIES ARE ALSO SUBJECT TO
CERTAIN RESTRICTIONS, INCLUDING A REPURCHASE RIGHT FOR THE BENEFIT OF GREENLIGHT
CAPITAL RE, LTD., IN THE GREENLIGHT CAPITAL RE, LTD. AMENDED AND RESTATED 2004
STOCK INCENTIVE PLAN. A COPY OF SUCH ARTICLES OF ASSOCIATION AND SHAREHOLDERS’
AGREEMENT AND STOCK INCENTIVE PLAN WILL BE FURNISHED WITHOUT CHARGE BY THE
COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST.
OWNERSHIP OF OPTIONS BY UNITED STATES PERSONS (AS DEFINED IN SECTION 7701(A)(30)
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED) MAY SUBJECT SUCH PERSONS TO
SIGNIFICANT ADVERSE UNITED STATES FEDERAL INCOME TAX CONSEQUENCES, INCLUDING
ADVERSE CONSEQUENCES ARISING UNDER THE UNITED STATES PASSIVE FOREIGN INVESTMENT
COMPANY RULES. UNITED STATES PERSONS THAT OWN OPTIONS ARE URGED TO CONSULT WITH
THEIR OWN TAX ADVISORS REGARDING THE UNITED STATES FEDERAL INCOME TAX
CONSEQUENCES ASSOCIATED WITH OWNERSHIP OF THE OPTIONS.


5

--------------------------------------------------------------------------------





7.2    Participant agrees that, to ensure compliance with the restrictions
imposed by this Agreement, the Company may issue appropriate “stop-transfer”
instructions to its transfer agent, if any, and if the Company transfers its own
securities, it may make appropriate notations to the same effect in its own
records.
7.3    The Company will not be required (i) to approve nor record the transfer
on its books of any Option Shares that have been sold or otherwise transferred
in violation of any of the provisions of this Agreement or (ii) to treat as
owner of such Option Shares, or to accord the right to vote or pay dividends to,
any purchaser or other transferee to whom such Shares have been purportedly
transferred.
8.    Company; Participant.
8.1    The term “Company” as used in this Agreement with reference to Continuous
Service shall include the Company and its Affiliates, if any, as appropriate.
8.2    Whenever the word “Participant” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the beneficiaries, the executors, the administrators, or the person
or persons to whom the Option may be transferred by will or by the laws of
descent and distribution, the word “Participant” shall be deemed to include such
person or persons.
9.    Non-Transferability. The Option is not transferable by Participant
otherwise than to a designated beneficiary upon death or by will or the laws of
descent and distribution, and is exercisable during Participant’s lifetime only
by him. No assignment or transfer of the Option, or of the rights represented
thereby, whether voluntary or involuntary, by operation of law or otherwise
(except to a designated beneficiary, upon death, by will or the laws of descent
and distribution), shall vest in the assignee or transferee any interest or
right herein whatsoever, but immediately upon such assignment or transfer the
Option shall terminate and become of no further effect.
10.    Rights as Shareholder. Participant or a transferee of the Option shall
have no rights as shareholder with respect to any Option Shares until he shall
have become the holder of record of such shares, and no adjustment shall be made
for dividends or distributions or other rights in respect of Option Shares for
which the record date is prior to the date upon which he shall become the holder
of record thereof.
11.    Adjustments. The Option may be adjusted or terminated in any manner as
contemplated by the Plan.
12.    General Compliance. Notwithstanding any of the provisions hereof,
Participant hereby agrees that he will not exercise the Option, and that the
Company will not be obligated to issue or transfer any Shares to Participant
hereunder, if the exercise hereof or the issuance or transfer of such Option
Shares shall constitute a violation by Participant or the Company of any
provisions of any law or regulation of any governmental authority or a violation
of the terms and conditions of the Company’s Memorandum and Articles of
Association or Shareholders’ Agreement (as defined below). Any determination in
this connection by the Committee shall be final, binding and


6

--------------------------------------------------------------------------------





conclusive. The Company shall in no event be obliged to register any securities
pursuant to the Securities Act (as now in effect or as hereafter amended) or to
take any other affirmative action in order to cause the exercise of the Option
or the issuance or transfer of Shares pursuant thereto to comply with any law or
regulation of any governmental authority.
13.    Notice. Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed to or delivered to the party for whom
it is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications by Participant to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to Participant may be given to Participant personally or may be
mailed to him at his address as recorded in the records of the Company.
14.    Binding Effect. Subject to Section 9 hereof, this Agreement shall be
binding upon the heirs, executors, administrators and successors of the parties
hereto.
15.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Cayman Islands.
16.    Plan. The terms and provisions of the Plan including, without limitation,
Section 14 thereof, are incorporated herein by reference, and Participant hereby
acknowledges receiving a copy of the Plan. In the event of a conflict or
inconsistency between the discretionary terms and provisions of the Plan and the
provisions of this Agreement, the Plan shall govern and control.
17.    Tax Consequences. Set forth below is a brief summary as of the Date of
Grant of some of the U.S. Federal tax consequences of the grant, vesting and
exercise of the Option and disposition of the Option Shares. THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.
PARTICIPANT SHOULD CONSULT A TAX ADVISOR BEFORE EXERCISING THE OPTION OR
DISPOSING OF THE SHARES. This Agreement is not given in the form of a covered
opinion, within the meaning of Circular 230 issued by the U.S. Secretary of the
Treasury. Thus, we are required to inform you that you cannot rely upon any tax
advice contained in this Agreement for the purpose of avoiding U.S. Federal tax
penalties. In addition, any tax advice contained in this Agreement may not be
used to promote, market or recommend a transaction to another party.
17.1    The grant and vesting of the Option should not result in any U.S.
Federal income tax liability.
17.2    There may be a regular U.S. Federal income tax liability upon the
exercise of the Option. Participant may be treated as having received
compensation income (taxable at ordinary income tax rates) equal to the excess,
if any, of the Fair Market Value of the Option Shares on the date of exercise
over the Exercise Price. If Participant is a current or former employee of the
Company, the Company may be required to withhold from Participant’s compensation
or collect from Participant and pay to the applicable taxing authorities an
amount equal to a percentage of this compensation income at the time of
exercise.


7

--------------------------------------------------------------------------------





17.3    If the Shares delivered upon exercise of the Option are held for more
than twelve (12) months, any gain realized on disposition of the Share should be
treated as long term capital gain.
18.    Nonqualified Stock Option. The Option granted hereunder is not intended
to be an incentive stock option within the meaning of Section 422 of the Code.
19.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement shall be binding upon Participant and
Participant’s heirs, executors, administrators, legal representatives,
successors and assigns.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and Participant has executed this Agreement,
effective as of the Date of Grant.
 
 
GREENLIGHT CAPITAL RE, LTD.
PARTICIPANT
By:  /s/ Tim Courtis              
 /s/ Simon Burton
(Signature)
Tim Courtis
Chief Financial Officer


Simon Burton
 
 
 
 
 
 







8